Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 09/10/2021.
Claims 1-14 are currently pending.
Claims 1-4, 7, 9-12, 14 are rejected.
Claims 5-6, 8, 13 are objected to as being dependent upon rejected base claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-4, 7, 9-12, 14  are rejected under 35 U.S.C. 103 as being unpatentable over Simon Batardiere (US 20200336411 A1) in view of Erich Nahum et al (US 20200274819 A1).
For Claim 1, Batardiere discloses data traffic control device for controlling different data traffic (Batardiere teaches, in ¶ 0059, lines 2-3, a network device which is a residential gateway), the data traffic control device comprising: a first access interface configured to transmit data traffic via a first access network (Batardiere teaches, in ¶ 0059, lines 5-8, that the residential gateway has an interface for the connection to the domestic network of the corresponding user, namely a local area network (LAN)); a data memory; and at least one control unit configured to: execute first instructions, stored on the data traffic control device (Batardiere teaches, in ¶ 0045, lines 5-8, one or more sequences of instructions stored on a memory support readable by a machine comprising a processor), to transmit first data traffic, second data traffic (Batardiere teaches, in ¶ 0022, lines 12-14, that the box CPE1 performs link aggregation to transmit its data to the Internet. In the example considered here, the aggregation engine of the box CPE1 will indeed decide to transmit a part of the data stream from CPE1 to the second box CPE2, in order that this sub-stream reaches the aggregation point in the network via the outbound link of the WAN interface of this second box CPE2).
	Batardiere fails to expressly teach to store first data traffic in a first transmission queue, second data traffic in a second transmission queue and third data traffic in a third transmission queue, wherein different priorities are assigned to the first, second and third transmission queues; to read out the first data traffic, the second data traffic and the third data traffic stored on the data memory according to the priorities assigned to the first transmission queue, the second transmission queue and the third transmission queue; and to transmit, via the first access interface, the first data traffic, the second data traffic and the third data traffic in an order as read out, wherein the first data traffic, the second data traffic and the third data traffic each comprise a plurality of data packets.
However, Nahum, in analogous art teaches to store first data traffic in a first transmission queue, second data traffic in a second transmission queue and third data traffic in a third transmission queue (Nahum teaches, in ¶ 0081, lines 3-8, that In step 602, one or more data packets may arrive at a forwarder. In step 604, the data packets from one or more flows may be classified (“classification”) into one of a plurality of queues (e.g., flow 1, flow 3, and flow N) based on extracted information from one or more flows), wherein different priorities are assigned to the first, second and third transmission queues (Nahum teaches, in ¶ 0082, lines 10-14, that All packets in a higher priority queue are served before a lower priority queue is served. For example, a high priority queue is served before a medium priority queue is served, and the medium priority queue is served before a low priority queue); 
to read out the first data traffic, the second data traffic and the third data traffic stored on the data memory (Nahum teaches, in ¶ 0081, lines 8-10, that In step 606, the data packets in the plurality of queues may be scheduled (“scheduling”) according to scheduling policy) according to the priorities assigned to the first transmission queue, the second transmission queue and the third transmission queue (Nahum teaches, in ¶ 0023, lines 5-7, that the flows are transmitted based on scheduling policy such as, for example, transmitting the flows based on priority queues); and 
to transmit, via the first access interface, the first data traffic, the second data traffic and the third data traffic in an order as read out (Nahum teaches, in ¶ 0081, lines 10-12, that in step 608, the data packets in the plurality of queues may be sent (e.g., “departures”) according to scheduling policy. Nahum teaches, in ¶ 0023, lines 5-7, that  the flows are transmitted based on scheduling policy such as, for example, transmitting the flows based on priority queues), wherein the first data traffic, the second data traffic and the third data traffic each comprise a plurality of data packets (Nahum teaches, in ¶ 0084, lines 12-14, that flow 810 includes flow A/packet 2 and flow A/packet 1, flow 820 includes flow B/packet 9 and flow B/packet 8, and flow 830 includes flow C/packet 7 and flow C/packet 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Batardiere with the packet classification taught by Nahum. The motivation is to ensure that data packets in the plurality of queues may be scheduled and sent according to flow-scheduling policy [Nahum: ¶ 0003, lines 8-10]. 
For Claim 2, Batardiere discloses a residential router for controlling different data traffic (Batardiere teaches, in ¶ 0059, lines 2-3, a network device which is a residential gateway), the residential router comprising: a data traffic control device comprising a first access interface configured to transmit data traffic via a first access network (Batardiere teaches, in ¶ 0059, lines 5-8, that the residential gateway has an interface for the connection to the domestic network of the corresponding user, namely a local area network (LAN)); a data memory, and at least one control unit, wherein the at least one control unit is configured to: execute first instructions, stored on the data traffic control device (Batardiere teaches, in ¶ 0045, lines 5-8, one or more sequences of instructions stored on a memory support readable by a machine comprising a processor), to transmit first data traffic, second data traffic (Batardiere teaches, in ¶ 0022, lines 12-14, that the box CPE1 performs link aggregation to transmit its data to the Internet. In the example considered here, the aggregation engine of the box CPE1 will indeed decide to transmit a part of the data stream from CPE1 to the second box CPE2, in order that this sub-stream reaches the aggregation point in the network via the outbound link of the WAN interface of this second box CPE2); a terminal interface configured to receive the first data traffic from a residential user terminal (Batardiere teaches, in ¶ 0083, lines 12-14, that the other sub-stream, which reaches the Internet 20 directly from the box CPE1 via its WAN interface); and a second access interface configured to receive the second data traffic from another residential router (Batardiere teaches, in ¶ 0059, lines 8-11, that the residential gateways also each have one or more other interfaces, of which at least one interface for communication with another similar box, and at least one other interface to communicate with the Internet or another wide area network (WAN)), wherein the residential router and the other residential router are assigned to different customers (Batardiere teaches, in ¶ 0057, lines 6-9, that a case of use that may be envisaged is the situation in which two such boxes [CPE1 & CPE 2] respectively installed in two neighbouring buildings, for example two residential houses, and each having an Ethernet link making it possible to connect to servers of the Internet network).
	Batardiere fails to expressly teach to store first data traffic in a first transmission queue, second data traffic in a second transmission queue and third data traffic in a third transmission queue, wherein different priorities are assigned to the first, second and third transmission queues; to read out the first data traffic, the second data traffic and the third data traffic stored on the data memory according to the priorities assigned to the first transmission queue, the second transmission queue and the third transmission queue; and to transmit, via the first access interface, the first data traffic, the second data traffic and the third data traffic in an order as read out, wherein the first data traffic, the second data traffic and the third data traffic each comprise a plurality of data packets.
However, Nahum, in analogous art teaches to store first data traffic in a first transmission queue, second data traffic in a second transmission queue and third data traffic in a third transmission queue (Nahum teaches, in ¶ 0081, lines 3-8, that In step 602, one or more data packets may arrive at a forwarder. In step 604, the data packets from one or more flows may be classified (“classification”) into one of a plurality of queues (e.g., flow 1, flow 3, and flow N) based on extracted information from one or more flows), wherein different priorities are assigned to the first, second and third transmission queues (Nahum teaches, in ¶ 0082, lines 10-14, that All packets in a higher priority queue are served before a lower priority queue is served. For example, a high priority queue is served before a medium priority queue is served, and the medium priority queue is served before a low priority queue); 
to read out the first data traffic, the second data traffic and the third data traffic stored on the data memory (Nahum teaches, in ¶ 0081, lines 8-10, that In step 606, the data packets in the plurality of queues may be scheduled (“scheduling”) according to scheduling policy) according to the priorities assigned to the first transmission queue, the second transmission queue and the third transmission queue (Nahum teaches, in ¶ 0023, lines 5-7, that the flows are transmitted based on scheduling policy such as, for example, transmitting the flows based on priority queues); and 
to transmit, via the first access interface, the first data traffic, the second data traffic and the third data traffic in an order as read out (Nahum teaches, in ¶ 0081, lines 10-12, that in step 608, the data packets in the plurality of queues may be sent (e.g., “departures”) according to scheduling policy. Nahum teaches, in ¶ 0023, lines 5-7, that  the flows are transmitted based on scheduling policy such as, for example, transmitting the flows based on priority queues), wherein the first data traffic, the second data traffic and the third data traffic each comprise a plurality of data packets (Nahum teaches, in ¶ 0084, lines 12-14, that flow 810 includes flow A/packet 2 and flow A/packet 1, flow 820 includes flow B/packet 9 and flow B/packet 8, and flow 830 includes flow C/packet 7 and flow C/packet 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Batardiere with the packet classification taught by Nahum. The motivation is to ensure that data packets in the plurality of queues may be scheduled and sent according to flow-scheduling policy [Nahum: ¶ 0003, lines 8-10]. 
For Claim 3, Batardiere discloses a residential router, wherein a multipath transport protocol instance is installed on the residential router (Batardiere teaches, in ¶ 0121, lines 1-2, If a device sends the MPTCP stream, namely that the option TCP 30 “multipath TCP” is present in a TCP packet received); wherein the at least one control unit is further configured to execute the multipath transport protocol instance on the first data traffic received at the terminal interface and/or on the third data traffic (Batardiere teaches, in ¶ 0078, lines 1-6, that FIGS. 2A-2C illustrate the different paths that data can follow between a first residential gateway CPE1 and a second residential gateway CPE2 such as that of FIG. 1 both implementing link aggregation, when each has an outbound link direct to the Internet and another outbound link to reach the Internet via the other gateway) to decide, in dependence of at least one predefined transmission rule, whether the first data traffic and/or the third data traffic are each to be transmitted via the first access interface and/or the second access interface (Batardiere teaches, in ¶ 0083, lines 12-14, that the other sub-stream, which reaches the Internet 20 directly from the box CPE1 via its WAN interface).
For Claim 4, Batardiere discloses a residential router, wherein a third access interface is implemented on the residential router, wherein the third access interface is configured to transmit data traffic via a second access network; wherein the at least one control unit is further configured to execute the multipath transport protocol instance on the first data traffic received at the terminal interface and/or on the third data traffic (Batardiere teaches, in ¶ 0078, lines 1-6, that FIGS. 2A-2C illustrate the different paths that data can follow between a first residential gateway CPE1 and a second residential gateway CPE2 such as that of FIG. 1 both implementing link aggregation, when each has an outbound link direct to the Internet and another outbound link to reach the Internet via the other gateway) to decide, in dependence of at least one predefined transmission rule, whether the first data traffic and/or the third data traffic are each to be transmitted via the first access interface and/or the second access interface and/or the third access interface (Batardiere teaches, in ¶ 0083, lines 12-14, that the other sub-stream, which reaches the Internet 20 directly from the box CPE1 via its WAN interface).
For Claim 7, Batardiere discloses a residential router, wherein a data traffic separation module is installed on the residential router, wherein the data traffic separation module is configured to determine whether the first data traffic is multipath capable data traffic or non-multipath capable data traffic (Batardiere teaches, in ¶ 0108, that the test further comprises (that is to say in addition to the test for the presence of the field TCP 30 “multipath TCP” for MPTCP, or the test of whether the field “protocol” in a header of an IPv4 data packet [i.e., non-multipath])
For Claim 9, Batardiere discloses a residential router, wherein the first access interface is an xDSL- based or fiber physical interface (Batardiere teaches, in ¶ 0006, using simultaneously the capacities of a plurality of DSL (Digital Subscriber Line) links, respectively associated with a plurality of residential gateways); wherein the second access interface is a Wi-Fi or Powerline Communication based physical interface (Batardiere teaches, in ¶ 0059, lines 5-8, that the residential gateway has an interface for the connection to the domestic network of the corresponding user, namely a local area network (LAN)); and 
wherein a third access interface is implemented on the residential router, wherein the third access interface is a cellular wide area network (WAN) based physical interface (Batardiere teaches, in ¶ 0059, lines 8-11, that the residential gateways also each have one or more other interfaces, of which at least one interface for communication with another similar box, and at least one other interface to communicate with the Internet or another wide area network (WAN)).
For Claim 10, Batardiere discloses all of the claimed subject matter with the exception that the highest priority is assigned to the third transmission queue, and the lowest priority is assigned to the second transmission queue.
However, Nahum, in analogous art teaches that the highest priority is assigned to the third transmission queue, and the lowest priority is assigned to the second transmission queue (Nahum teaches, in ¶ 0082, lines 10-14, that All packets in a higher priority queue are served before a lower priority queue is served. For example, a high priority queue is served before a medium priority queue is served, and the medium priority queue is served before a low priority queue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Batardiere with the packet classification taught by Nahum. The motivation is to ensure that data packets in the plurality of queues may be scheduled and sent according to flow-scheduling policy [Nahum: ¶ 0003, lines 8-10].
For Claim 11, please refer to the rejection of Claim 2 above.
For Claim 12, please refer to the rejection of Claim 3 above. 
For Claim 14, please refer to the rejection of Claim 10 above. 
 

Allowable Subject Matter

Claims 5-6, 8, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5-6, 8, 13 are considered allowable because the prior art does not teach limitations including: 
“wherein the at least one control unit is further configured to: execute fourth instructions, stored on the residential router, to store, on the data memory, data packets of the first data traffic to be transmitted via the third access interface in a fourth transmission queue, data packets of the first data traffic to be transmitted via the second access interface in a fifth transmission queue, and data packets of the metadata traffic to be transmitted via the second access interface and/or the third access interface in a sixth transmission queue, wherein different priorities are assigned to the fourth, fifth and sixth transmission queues; execute fifth instructions stored on the residential router to read out the first data traffic to be transmitted via the third access interface, the first data traffic to be transmitted via the second access interface, and the metadata traffic to be transmitted via the second access interface and/or the third access interface according to the priorities assigned to the fourth, fifth and sixth transmission queues,” in dependent claim 5.

“wherein the data traffic separation module is configured to: cause the residential router to bypass a multipath transport protocol instance; store first data traffic which is non-multipath capable on the data memory in the first transmission queue or the fourth transmission queue or the fifth transmission queue; and forward first data traffic which is multipath capable to the multipath transport protocol instance,” in dependent claims 8, 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kenneth M. Rose et al (US 7701949 B1) pertains to an apparatus including a first buffer, a second buffer and a priority switch circuit. The first buffer is configured to store data of a first data stream having a first priority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419